
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



ASSET PURCHASE AGREEMENT


        This Asset Purchase Agreement ("Agreement"), made as of the 26 day of
August, 2002, is by and among Simmons-NM, LLC, a Utah limited liability company
("SNM"), and Simmons-NM, LS, LLC, a Utah limited liability company ("LS," and
collectively with SNM, the "Seller"), and Hispanic Broadcasting Corporation, a
Delaware corporation ("Buyer").

RECITALS

A.LS is the licensee of Radio Stations KIOT(FM), KOSZ(FM), KKRG(FM), KRQS(FM)
and KKSS(FM), licensed in New Mexico and identified on Schedule 1.1(a) hereto
(the "Stations), together with related licenses and authorizations issued by the
Federal Communications Commission (the "FCC").

B.SNM is the owner of the operational assets used in the broadcasting of the
Stations.

C.SNM operates and manages the Stations for LS pursuant to a License Subsidiary
Management Agreement (the "Management Agreement") dated as of May 18, 2001.

D.SNM desires to sell to the Buyer substantially all of the assets relating to
the operation of the Stations, and the Buyer desires to purchase such assets on
the terms and conditions contained in this Agreement.

E.LS desires to assign its Federal Communications Commission ("FCC") licenses
related to the Stations to Buyer, subject to consent of the FCC and the terms of
this Agreement.

F.The defined terms shall have the meanings ascribed to them in Article 13.

WITNESSETH:

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, Seller and Buyer hereby agree as follows:


ARTICLE 1
ASSETS TO BE CONVEYED


        1.1  Closing. Subject to (i) the provisions of Section 10.1 and (ii) the
satisfaction or, to the extent permissible by law, waiver (by the party for
whose benefit the closing condition is imposed), on or prior to the date
scheduled for the Closing, of the closing conditions set forth in Article 7
hereof, including, for example, the consent of the FCC to the transaction
contemplated by this Agreement, the closing (the "Closing") of the sale and
purchase of the Station Assets (as defined in Section 1.2) shall take place in
the offices of the Buyer, at 11:00 a.m., local time, on the seventh day
following the satisfaction or waiver of the conditions set forth in Article 7
(or on the next normal business day if the seventh day is not a normal business
day), or at such other place, time or date as Buyer and Seller may mutually
agree in writing.

        1.2  Transfer of Assets. Subject to the terms and conditions set forth
in this Agreement, Seller hereby agrees to sell, assign, transfer, convey and
deliver to Buyer on the Closing Date, and Buyer agrees to purchase all of
Seller's right, title and interest in, the following assets, together with any
additions thereto (pursuant to paragraph (a) or paragraph (e) below) between the
date of this Agreement and the Closing Date, free and clear of all Liens, except
as otherwise provided in this Agreement, but excluding the assets described in
Section 1.3 (collectively, the "Station Assets"):

        (a)  All licenses, permits, construction permits, and other
authorizations issued by the FCC, the Federal Aviation Administration, or any
other federal, state or local governmental authority to Seller, currently in
effect and used in the conduct of the business or operations of the Stations,
together with renewals or modifications thereof and any additions thereto
between the date hereof

--------------------------------------------------------------------------------

and the Closing Date, including, without limitation, the licenses, permits and
authorizations listed on Schedule 1.2(a) attached hereto (the licenses, permits
and authorizations issued by the FCC collectively are referred to herein as the
"FCC Licenses;" and the FCC Licenses and the licenses, permits and other
authorizations issued by any other governmental authority collectively are
referred to herein as the "Station Licenses");

        (b)  All of Seller's right, title and interest in the towers, equipment,
spare parts and other tangible personal property located at the Stations'
transmitters or studio site and used exclusively in the operation of the
Stations and in any other tangible personal property identified on
Schedule 1.2(b) (the "Personal Property");

        (c)  All contracts which (i) are listed on Schedule 1.2(c) hereto and
designated as "material contracts" (the "Material Contracts"), (ii) are listed
on Schedule 1.2(c) and designated as "other contracts" provided that, as to any
such contract the assignment of which requires the consent of a party other than
Seller, such consent is obtained prior to the Closing (the "Other Contracts"),
or (iii) are entered into between the date hereof and the Closing which Seller
has agreed to assign, and Buyer has agreed to assume, in writing at the Closing
provided that, with respect to any such contract the assignment of which
requires the consent of a party other than Seller, such consent is obtained
prior to the Closing (the "Post-Agreement Contracts"); the Material Contracts,
Other Contracts and Post-Agreement Contracts being referred to in this Agreement
as the "Assumed Contracts;"

        (d)  Seller's public inspection file, filings with the FCC relating to
the Stations, and such technical information, engineering data, rights under
manufacturers' warranties as exist at Closing and relate exclusively to the
assets being conveyed hereunder;

        (e)  All copyrights, logos, slogans, trademarks, trade names, service
marks, websites, website domain names and other intellectual property used by
the Stations, as listed on Schedule 1.2(e), together with any associated
goodwill (the "Intellectual Property");

        (f)    Copies of the Assumed Contracts, and all records required by the
FCC to be kept by the Stations;

        (g)  All of Seller's proprietary information, technical information and
data, machinery and equipment warranties, maps, computer discs and tapes, plans,
diagrams, blueprints and schematics, including filings with the FCC, relating to
the business and operation of the Stations;

        (h)  All of Seller's right, title and interest in and to the agreements
with advertisers to broadcast commercial messages on the Stations ("Time Sales
Agreements") which have not been performed as of the Closing; and

        (i)    All of Seller's right, title and interest in and to the real
property listed on Schedule 1.2(h) hereto, including, without limitation, the
fee and/or leasehold interest in the real property and all of the improvements
thereon (the "Real Property"), free and clear of all Liens except as indicated
on Schedule 1.2(h) hereto.

        1.3  Excluded Assets. The Station Assets shall not include the
following:

        (a)  All cash, cash equivalents or similar investments such as
certificates of deposit, treasury bills and other marketable securities on hand
and/or in banks, deposits or prepaid expenses of Seller;

        (b)  All accounts receivable of Seller;

        (c)  Any insurance policies, promissory notes, amounts due from
employees, bonds, letters of credit, certificates of deposit, or other similar
items, and any cash surrender value in regard thereto;

        (d)  Any pension, profit-sharing or cash or deferred (section 401(k))
plans and trust and assets thereof any other employee benefit plan or
arrangement and the assets thereof of Seller;

--------------------------------------------------------------------------------




        (e)  Duplicate copies of such records as may be necessary to enable
Seller to prepare and file tax returns and reports, all original financial
statements and supporting materials, all books and records that Seller is
required by law to retain, and all records of Seller relating to the sale of the
Station Assets;

        (f)    Any interest in and to any refunds of federal, state or local
franchise, income or other taxes for periods prior to the Closing;

        (g)  All tangible and intangible personal property disposed of or
consumed between the date of this Agreement and the Closing, as permitted under
this Agreement;

        (h)  Any other assets identified on Schedule 1.3(h);

        (i)    The account books of original entry and general ledges and all
limited liability company records of the Seller, including, but not limited to,
tax returns and transfer books;

        (j)    Those agreements and arrangements for the exchange of advertising
time for consideration other than money which remain in effect and unfulfilled
as of the Closing Date ("Barter Obligations"); and

        (k)  Assets not used by Seller in the operation of the Stations.

        1.4  Assumption of Liabilities and Obligations. As of the Closing Date,
Buyer shall assume and undertake to pay, discharge and perform all obligations
and liabilities of Seller arising or accruing after the Closing under the
Station Licenses, Time Sales Agreements and Assumed Contracts. Buyer shall not
assume any other obligations or liabilities of Seller or the Stations, including
(i) any obligations or liabilities under any contract or agreement not included
in the Assumed Contracts, (ii) any obligation or liabilities under the Assumed
Contracts relating to the period prior to the Closing except insofar as an
adjustment therefore is made in favor of Buyer under Section 2.5, (iii) any
claims or pending litigation or proceedings relating to the operation of the
Stations prior to the Closing, (iv) any obligations or liabilities of Seller
which are unrelated to the Stations, (v) any agreements, executed or executory,
relating to the exchange of broadcast time on the Stations for goods, wares,
services, advertising, promotions, merchandising or anything other than cash,
(vi) any obligations relating to current or former employees of the Stations and
(vii) any obligations relating to the Excluded Assets.


ARTICLE 2
PURCHASE PRICE


        2.1  Purchase Price. The purchase price (the "Purchase Price") for the
Station Assets shall be $22.5 million.

        2.2  Deposit. The Buyer has delivered $1,250,000 (the "Deposit Amount")
to Star Media, as the "Escrow Agent," subject to an escrow agreement in
substantially the form set forth on Schedule 2.2. The Deposit Amount is to be
held subject to the following:

        (a)  If the purchase of the Assets under this Agreement is not
consummated due to a breach by the Buyer of any of its obligations under this
Agreement, the Seller shall be entitled to the Deposit Amount (together with
interest thereon) as liquidated damages, to compensate the Seller for the
damages resulting to the Seller from such breach.

        (b)  If the purchase of the Assets under this Agreement is not
consummated due to the failure of any of the conditions in Section 7 (other than
as a result of the Buyer's breach of any of its obligations under this
Agreement), the Seller shall not be entitled to the Deposit Amount (or interest
thereon) and, promptly after the termination of this Agreement in accordance
with Section 7, the Deposit Amount (together with interest thereon) shall be
paid by the Escrow Agent to the Buyer.

        (c)  At the closing, the parties shall cause the Deposit Amount (and any
interest earned thereon) to be paid to the Seller.

--------------------------------------------------------------------------------




        2.3  Payment of Purchase Price. At the Closing, Buyer shall pay Seller
the Purchase Price, less the Deposit Amount and interest earned thereon, and
subject to the prorations set forth in Section 2.5, by wire transfer of
immediately available funds to an account at a bank or other financial
institution pursuant to wire transfer instructions that Seller shall deliver to
Buyer at least five (5) days prior to the Closing Date.

        2.4  Allocation. The Purchase Price shall be allocated for income tax
purposes in a manner as mutually agreed between the parties based upon an
appraisal prepared by Bond & Pecaro (whose fees shall be paid by Purchaser).
Such agreed allocations shall be used by the parties in preparing all relevant
tax returns, information reports and other tax documents and forms.

        2.5  Prorations. All income and expenses arising from the conduct of the
business and operations of the Stations shall be prorated between Buyer and
Seller as of 12.01 a.m. local time, on the Closing Date in accordance with
generally accepted accounting principles. Such prorations shall be based upon
the principles that Seller shall be entitled to all income earned and shall be
responsible for all liabilities and obligations accruing in connection with the
operation of the Stations until the Closing Date, and Buyer shall be entitled to
such income earned and be responsible for such liabilities and obligations
accruing in connection with the operation of the Stations thereafter. Such
prorations shall include, without limitation, all ad valorem and other property
taxes (but excluding taxes arising by reason of the transfer of the Station
Assets as contemplated hereby, which shall be paid as set forth in Section 12.1
of this Agreement), deposits, utility expenses, liabilities and obligations
under all Time Sales Agreements and Assumed Contracts, rents and similar prepaid
and deferred items and all other expenses attributable to the ownership and
operation of the Stations; provided, however, there shall be no adjustment for,
and Seller shall remain solely liable for, any contracts or agreements not
included in the Assumed Contracts and any other obligation or liability not
being assumed by Buyer in accordance with Section 1.4. All real estate taxes
shall be apportioned on the basis of the number of days that each party owned
the Real Property during the relevant tax year.

        2.6  Replacement Cost. At the closing, Seller shall pay to Buyer
$130,000 by wire transfer of immediately available funds to an account
designated by Buyer as the replacement cost for the backup transmitters at each
of the KKRG(FM), KOSZ(FM), and KIOT(FM) stations.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER


        LS and SNM, each as to itself as may be applicable, represents and
warrants to Buyer that, except as otherwise disclosed in the schedules to this
Agreement (the "Schedule of Exceptions"), the following representations and
warranties will be true and correct on the Closing Date, except for those
representations and warranties specifically noted as being true and correct as
of the date of this Agreement through the Closing Date:

        3.1  Organization and Standing.

        (a)  As of the date of this Agreement through the Closing Date, SNM
(i) is a Utah limited liability company duly formed, validly existing and in
good standing under the laws of the State of Utah; (ii) is qualified to do
business in the State of New Mexico; and (iii) has all necessary power and
authority to carry on the business of the Stations.

        (b)  As of the date of this Agreement through the Closing Date, LS
(i) is a Utah limited liability company duly formed, validly existing and in
good standing under the laws of the State of Utah; (ii) is qualified to do
business in the State of New Mexico; and (iii) has all necessary power and
authority to carry on the business of the Stations.

        3.2  Authorization and Binding Obligation. As of the date of this
Agreement through the Closing Date, SNM and LS each has all necessary power and
authority to enter into and perform its respective obligations under this
Agreement and the documents contemplated hereby and to consummate the
transactions contemplated hereby and thereby. As of the date of this Agreement
through the Closing Date, this Agreement has been duly executed and delivered by
both SNM and LS and is enforceable in

--------------------------------------------------------------------------------

accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally or the
availability of equitable remedies.

        3.3  Absence of Conflicting Agreements or Required Consents. As of the
date of this Agreement through the Closing Date, the execution, delivery and
performance of this Agreement and the documents contemplated hereby (with or
without the giving of notice, the lapse of time, or both) by SNM and LS,
respectively: (a) do not and will not violate any provisions of their
organizational documents; (b) do not and will not conflict with, result in a
material breach of, constitute a default under, or violate any applicable law,
judgment, order, ordinance, injunction, decree, rule regulation or ruling of any
court or governmental authority; (c) do not and will not, either alone or with
the giving of notice or the passage of time, or both, conflict with, constitute
grounds for termination of, result in a material breach of, constitute a
material default under, or accelerate or permit the acceleration of any
performance required by the terms of, any agreement, lease, instrument, license
or permit to which SNM or LS is a party or by which either SNM or LS is bound;
and (d) will not create any claim, liability, mortgage, lien, pledge, condition,
charge, or encumbrance upon any of the Station Assets.

        3.4  Litigation. There is no claim, action, counterclaim, suit,
litigation, labor dispute, arbitration, or other legal, administrative, or tax
proceeding, nor any order, decree, or judgment, pending, or to the knowledge of
either SNM or LS threatened, against or relating to either SNM or LS with
respect to the ownership or operation of the Stations or otherwise relating to
the Station Assets or the business or operations of the Stations.

        3.5  Station and Other Licenses.

        (a)  Schedule 1.2(a) contains a true and complete list of the Station
Licenses, and there are no other licenses, permits or other authorizations
required for the lawful operation of the Stations in the manner now operated. LS
has made available to Buyer true and complete copies of the Station Licenses
(including any amendments and other modifications thereto). LS is the authorized
legal holder of the Station Licenses. The Station Licenses are in good standing
and in full force and effect. To the best of the knowledge of LS, the Stations
and the facilities of the Stations are being operated in all material respects
in accordance with the FCC Licenses and all material FCC rules and policies.

        (b)  Except as set forth in Schedule 1.2(a), and except for proceedings
affecting the radio broadcasting industry generally, there are no applications,
petitions, complaints, investigations, forfeitures, proceedings or other actions
pending or, to the best of the knowledge of either SNM or LS, threatened before
the FCC relating to the Stations or the Station Licenses. Should any such filing
be made or action initiated, SNM and LS shall promptly notify Buyer thereof. To
the best of the knowledge of SNM and LS, the Stations' transmission towers and
equipment have been operated and maintained by SNM in material compliance with
the Communications Act and the rules and regulations of the FCC and the Federal
Aviation Administration ("FAA"), and the towers have been properly registered
with the FCC and approved by the FAA as necessary.

        (c)  LS is qualified to hold the FCC Licenses.

        (d)  In addition to the Station Licenses, to the best of the knowledge
of SNM and LS, either SNM and LS, as may be the case, possess all licenses and
other required governmental or official approvals, permits or authorizations,
the failure to possess which would have a material adverse effect on the
business, financial condition or results of operations of the Stations. To the
knowledge of SNM and LS, such licenses, approvals, permits and authorizations
are in full force and effect, SNM or LS, as the case may be, is in compliance
with their requirements and no proceeding is pending or threatened to revoke or
amend any of them. Schedule 1.2(a) contains a complete list of such licenses,
approvals, permits and authorizations.

        3.6  Title to and Condition of Real and Personal Property.

        (a)  Except as disclosed on Schedule 1.2(b), SNM and LS, respectively,
have good and marketable title to the Personal Property free and clear of all
Liens. Except as disclosed on Schedule 1.2(h), SNM has either (i) good and
marketable title to the Real Property which is

--------------------------------------------------------------------------------

indicated on Schedule 1.2(h) as being owned by Seller ("Owned Real Property") or
(ii) valid leasehold interest in and to the Real Property which is indicated on
Schedule 1.2(h) as being leased by SNM ("Leased Real Property"), in each case
free and clear of all Liens. LS owns no real property, nor does it have any
leasehold interests in real property. The buildings, structures and improvements
situated on the Owned Real Property are in good condition and repair, reasonable
wear and tear excepted, and are adequate and sufficient to carry on the
operations of the Stations as presently conducted.

        (b)  At the Closing, the Personal Property will be in reasonable
condition and working order, ordinary wear and tear excepted, and reasonably
suitable for the uses for which intended, free from any defects known to either
SNM or LS, normal wear and tear excepted, and will be in material compliance
with the published rules and regulations of the FCC and, to the best of the
knowledge of SNM or LS, all other applicable federal, state and local statutes,
ordinances, rules and regulations.

        (c)  Both the Personal Property and the Real Property are available for
immediate use in the operation of the Stations. SNM has not received written
notice of any violation of law, municipal or county ordinances or other legal
requirements with respect to the Real Property or with respect to the use,
occupancy or construction thereof. SNM has not received any written notice of
any pending or threatened termination or impairment of access to the Real
Property or discontinuation of necessary sewer, water, electrical, gas,
telephone or other utilities or services.

        (d)  SNM has not received any written notice (i) that either the whole
or any portion of the Real Property is to be condemned, requisitioned or
otherwise taken by any public authority, (ii) of violation of restrictive
covenants, deed restrictions or governmental requirements on the Real Property
which have not been remedied, (iii) of any proceedings which would cause the
change, redefinition or other modification of the zoning classification or
(iv) any proceedings to widen or realign any street or highway adjacent to the
Real Property.

        3.7  Assumed Contracts. To the best of the knowledge of SNM and LS,
respectively, the Assumed Contracts are in full force and effect and are legally
valid, binding and enforceable by Seller in accordance with their respective
terms, except as limited by laws affecting creditor's rights or equitable
principles generally. To the best of the knowledge of SNM and LS, respectively,
neither SNM nor LS is in any material respect in default under Assumed
Contracts.

        3.8  Compliance with Laws. To the best of the knowledge of SNM and LS,
SNM and LS, respectively, have complied in all material respects with, and
neither is in any material respect in violation of, any federal, state or local
laws, statutes, rules, regulations or orders relating to the ownership and
operation of the Stations.

        3.9  Broker's Fees. As of the date of this Agreement through the Closing
Date, other than a payment owed by Seller to Star Media Group, neither Seller
nor any person or entity acting on Seller's behalf has agreed to pay a
commission, finder's fee or similar payment in connection with this Agreement or
any matter related hereto to any person or entity, and no person or entity is
entitled to any such payment from Seller in connection with the transactions
contemplated by this Agreement.

        3.10 Consents. As of the date of this Agreement, except for the FCC
Consent provided in Section 5.1 and the consents with respect to certain of the
Material Contracts so designated on Schedule 1.2(c), no consent, approval,
permit, or authorization of, or declaration to, or filing with any governmental
or regulatory authority or any other third party is required (a) to consummate
the transactions contemplated hereby; or (b) to permit either SNM or LS to
assign or transfer the Station Assets to Buyer. The assignment or transfer of
the Material Contracts, including leases, shall be completed at no additional
cost to Buyer, and Seller shall save and hold Buyer harmless from any and all
such costs.

        3.11 Taxes.

        (a)  SNM and LS has each filed all federal, state, county and local tax
returns and reports required to be filed by them with respect to taxes for which
successor liability will apply, including

--------------------------------------------------------------------------------

payroll, property, withholding, social security, sales and use taxes, to the
extent that such taxes relate to the Station Assets; have either paid in full
all such taxes that have become due, as reflected on any return or report, and
any interest and penalties with respect thereto or have fully accrued on its
books or have established adequate reserves for all taxes payable but not yet
due; and have made required cash deposits with appropriate governmental
authorities representing estimated payments of taxes, including employee
withholding tax obligations. No extension or waiver of any statute of
limitations or time within which to file any return has been granted to or
requested by either SNM or LS with respect to any such tax. No unsatisfied
deficiency, delinquency or default for any such tax, assessment or governmental
charge has been assessed (or, to the knowledge of either Seller, claimed or
proposed) against SNM or LS, nor has either SNM or LS received notice of any
such deficiency, delinquency or default.

        (b)  SNM and LS have paid all required state, county, and local sales
tax resulting from sales made in Albuquerque, New Mexico, as such taxes relate
to the Station Assets.

        3.12 Reports. All reports and statements that either SNM or LS are
required to file with the FCC in respect of the Stations have been filed, and
all reporting requirements of the FCC have been complied with in all material
respects.

        3.13 Trademarks and Similar Rights. To the knowledge of SNM and LS,
respectively, the use of the Intellectual Property in connection with the
conduct or operation of the Stations has not infringed, is not infringing upon
and is not otherwise violating the rights of any third party in or to such
Intellectual Property or the asserted proprietary rights of others, and no
notices have been received by either SNM or LS that the use of the Intellectual
Property in connection with the conduct or operation of the Stations infringes
upon or otherwise violates any rights of a third party in or to the Intellectual
Property or the proprietary rights of others.

        3.14 Financial Statements of the Stations. SNM and LS have previously
delivered to Buyer the unaudited balance sheet and income statement for the
Stations as of and for the year ended December 31, 2001 and unaudited balance
sheet and income statement as of and for the seven (7) months ended July 31,
2002. These financial statements have been prepared in all material respects in
accordance with generally accepted accounting principles consistently followed
by SNM and LS throughout the periods indicated (except that they may omit
certain footnotes required by such principles and the interim financial
statements do not reflect normal year-end adjustments and accruals) and fairly
present financial position of the Stations as of the respective dates of the
balance sheets included and the results of their operations for the respective
periods indicated.

        3.15 Absence of Changes in Seller's Business Operations. With reference
to the Station Assets and the operations of the Stations, from May 31, 2002 to
the date hereof, there has not been any:

        (a)  Transaction by SNM or LS related to the Stations entered into
except in the ordinary course of business;

        (b)  Material adverse change in the financial condition, liabilities,
assets, business or prospects of SNM or LS with respect to the Stations;

        (c)  Destruction, damage, or loss of any asset of SNM or LS (insured or
uninsured) that materially and adversely affects the financial condition,
business, or prospects of SNM or LS with respect to the Stations;

        (d)  Material change in accounting methods or practices (including any
change in depreciation or amortization policies or rates) by SNM or LS with
respect to the Stations;

        (e)  Sale or transfer of any material asset used by either SNM or LS in
the operation of the Stations, except in the ordinary course of business;

        (f)    Amendment or termination of any contract, agreement, or license
related to the operation of the Stations, except in the ordinary course of
business;

        (g)  Commencement or notice or threat of commencement of any civil
litigation or any governmental proceeding against or investigation of SNM or LS
or the affairs of either of them; or

--------------------------------------------------------------------------------




        (h)  Labor trouble or claim of wrongful discharge or other unlawful
labor practice or action.

        3.16 Personnel.

        (a)  Neither SNM nor LS is a party to or subject to any collective
bargaining agreements with respect to the Stations. To the best knowledge of SNM
and LS, there is no representation or organizing effort pending or threatened
against or involving or affecting either SNM or LS, as the case may be, with
respect to employees employed at the Stations. There is no pending or, to the
knowledge of SNM and LS, threatened labor dispute, strike, or work stoppage
affecting the Stations.

        (b)  Each employee benefit plan that is maintained by SNM or LS or any
member of either company's controlled group of companies (within the meaning of
Code Section 414) and in which any Covered Employee participates and that is
intended to be "qualified" under Code Section 401(a) has been determined by the
Internal Revenue Service to be so qualified (or an application for such a
determination has been filed with the Internal Revenue Service); no event has
occurred that would have a material adverse effect on the qualified status of
any such employee benefit plan; and each trust maintained in connection with
each such employee benefit plan is tax-exempt under Code Section 501(a).

        (c)  Neither SNM nor LS maintains or has maintained, contributes to or
has contributed to, or otherwise has any liability for or obligation under any
employee pension benefit plan that is a defined benefit plan (as described in
Section 3(35) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA") or a multiemployer plan (as described in ERISA Section 4001(a)(3)).

        3.17 Environmental Matters. In respect of the Real Property:

        (a)  SNM has not received any written notice from any governmental
authority that SNM is in violation or alleged violation of any judgment, decree,
order, law, license, rule or regulation pertaining to environmental matters,
including, without limitation those arising under the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended ("CERCLA"), the Superfund Amendments and
Reauthorization Act of 1986, the Federal Water Pollution Control Act, the Solid
Waste Disposal Act, as amended, the Federal Clean Air Act, the Toxic Substances
Control Act, or any state or local statute, regulation, ordinance, order or
decree relating to the environment, (hereinafter "Environmental Laws");

        (b)  SNM has not received written notice from any third party, including
without limitation any federal, state or local governmental authority, that any
hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous substance as
defined by 42 U.S.C. §9601(33) or any toxic substance, oil or hazardous material
or other hazardous chemical or hazardous substance regulated by any
Environmental Laws ("Hazardous Substances") which SNM has generated, transported
or disposed of has been found at any site at which a federal, state or local
agency or other third party has conducted or has ordered that SNM conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law;

        (c)  No portion of any of the Real Property has been used by SNM for the
handling, manufacturing, processing, storage or disposal of Hazardous Substances
in material violation of applicable Environmental Laws; and

        (d)  To the knowledge of SNM, there have been no releases (i.e., any
past or present releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping) by SNM or
threatened releases by SNM of Hazardous Substances on, upon, into or from any of
the Real Property in material violation of applicable Environmental Laws.

        3.18 Tower Height. The Sandia Peak, KSOZ(FM) tower measures 60' high
from the base terrain.

--------------------------------------------------------------------------------


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER


        Buyer represents and warrants to Seller as follows:

        4.1  Organization and Standing. Buyer is a corporation duly formed,
validly existing and in good standing under the laws of the State of Delaware.

        4.2  Authorization and Binding Obligation. Buyer has all necessary power
and authority to enter into and perform its obligations under this Agreement and
to consummate the transactions contemplated hereby. This Agreement and all other
documents required hereby have been duly executed and delivered by Buyer and
constitute valid and binding obligations enforceable against Buyer in accordance
with their terms except as may be limited by applicable bankruptcy, insolvency
or similar laws affecting creditors' rights generally or the availability of
equitable remedies.

        4.3  Absence of Conflicting Agreements or Required Consents. Except for
the FCC Consent, the execution, delivery and performance of this Agreement by
Buyer: (a) do not and will not violate any provision of Buyer's organizational
documents; (b) do not and will not require the consent of any third party or
governmental authority; (c) do not and will not violate any law, judgment,
order, injunction, decree, rule, regulation or ruling of any governmental
authority; and (d) do not and will not, either alone or with the giving of
notice or the passage of time, or both, conflict with, constitute grounds for
termination or acceleration of or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any agreement, lease, instrument,
license or permit to which Buyer is now subject.

        4.4  Absence of Litigation. There is no claim, litigation, arbitration
or proceeding pending or, to the best of Buyer's knowledge, threatened, before
or by any court, governmental authority or arbitrator, that seeks to enjoin or
prohibit, that questions the validity of or that might materially hinder or
impair Buyer's performance of its obligations under this Agreement.

        4.5  FCC Qualifications. To the best of Buyer's knowledge, Buyer is
qualified under the Communications Act of 1934, as amended, and the rules and
regulations of the FCC to be the assignee of the FCC Licenses, it being
understood that Buyer has a duty to ascertain what would cause it to lose such
qualification. There are no facts known to Buyer that would delay the
consummation of the transactions contemplated by this Agreement. Buyer has no
reason to believe that the FCC assignment contemplated hereby might be
challenged or might not be granted by the FCC in the ordinary course solely
because of its qualifications.

        4.6  Broker's Fees. Neither Buyer nor any person or entity acting on its
behalf has agreed to pay a commission, finder's fee or similar payment in
connection with this Agreement or any matter related hereto to any person or
entity, and no person or entity is entitled to any such payment from Buyer in
connection with the transactions contemplated by this Agreement.

        4.7  Financial Qualifications. Buyer is financially qualified to
consummate the transactions contemplated by this Agreement and to certify to its
financial qualifications on FCC Form 314.

        4.8  Seller's Representations and Warranties. Buyer has not relied on or
been induced to enter into this Agreement by any statement, representation or
warranty other than those expressly set forth in Article 3 of this Agreement.


ARTICLE 5
GOVERNMENTAL CONSENTS


        5.1  FCC Application.

        (a)  The assignment of the FCC Licenses as contemplated by this
Agreement is subject to the prior consent and approval of the FCC. Prior to the
Closing, Buyer shall not directly or indirectly control, supervise, direct, or
attempt to control, supervise, or direct, the operations of the Stations,

--------------------------------------------------------------------------------

and all such operations, including complete control and supervision of all of
the Stations' programs, employees, and policies, shall be the sole
responsibility of Seller until the Closing.

        (b)  No later than ten (10) days after the date of this Agreement, Buyer
and Seller shall prepare and jointly file a complete and grantable FCC
Application, and the parties shall use reasonable efforts to cause the FCC to
accept the FCC Application for filing as soon as practicable. Seller and Buyer
shall thereafter prosecute the FCC Application in good faith and with all
reasonable diligence and otherwise use their best efforts to obtain the grant of
the FCC Application as expeditiously as practicable; provided, however, that
neither Seller nor Buyer shall have any obligation to satisfy any complainant or
the FCC by taking any steps which would have a material adverse effect upon
Seller or Buyer or upon any affiliated entity, but neither the expense nor
inconvenience to a party of defending against a complainant or an inquiry by the
FCC shall be considered a material adverse effect on such party. If the FCC
Consent imposes any condition on any party hereto, such party shall use its best
efforts to comply with such condition; provided, however, that no party shall be
required to comply with any condition that would have a material adverse effect
upon it or any affiliated entity. If rehearing, reconsideration or judicial
review is sought by a third party or by the FCC on its own motion with respect
to the FCC Consent, Buyer and Seller shall vigorously oppose such efforts for
rehearing, reconsideration or judicial review; provided, however, that nothing
herein shall be construed to limit either party's right to terminate this
Agreement pursuant to Article 10 (Termination Rights).

        (c)  All FCC filing or grant fees with respect to the assignment of the
FCC Licenses from Seller to Buyer shall be paid equally by Buyer and Seller.
Each party shall otherwise bear its own costs and expenses (including the fees
and disbursements of its counsel) in connection with the preparation of the
portion of the FCC Application to be prepared by it and in connection with the
processing and defense of the application.

        5.2  Other Filings and Governmental Consents. Promptly following the
execution of this Agreement, the parties shall prepare and file with the
appropriate governmental authorities any other requests for approval or waiver
that are required from such governmental authorities in connection with the
transactions contemplated hereby and shall diligently and expeditiously
prosecute, and shall cooperate fully with each other in the prosecution of, such
requests for approval or waiver and all proceedings necessary to secure such
approvals and waivers. Each party shall bear its own costs and expenses in
connection with the preparation of any filings, documents or requests to be
prepared by it in order to obtain such governmental consents, approvals or
waivers and in connection with any prosecution or defense by it of such filings,
documents or requests.


ARTICLE 6
COVENANTS


        6.1  Conduct of Business.

        (a)  Affirmative Covenants. Between the date of this Agreement and the
Closing Date; except as expressly permitted by this Agreement or with the prior
written consent of Buyer, which consent shall not be unreasonably withheld,
Seller shall:

        (i)    Comply in all material respects with all laws applicable to
Seller's use of the Station Assets and continue to operate and maintain the
Stations in conformity with the Station Licenses, the Communications Act of
1934, as amended, and the rules and regulations of the FCC.

        (ii)  Maintain the Station Assets in customary repair, maintenance and
condition.

        (iii)  Use reasonable efforts to obtain the consent of any third party
necessary for the assignment to Buyer, without any material adverse change, of
the contracts listed on Schedule 1.2(c).

--------------------------------------------------------------------------------




        (iv)  Timely make or provide all payments, services or other
consideration due for the Assumed Contracts so that all payments required to be
made as of the Closing Date will have been paid, except for any amounts being
contested by Seller in good faith.

        (v)  Maintain in full force and effect the Station Licenses and all
other licenses, permits and authorizations relating to the Stations and take any
action necessary before the FCC, including the preparation and prosecution of
applications for renewal of the FCC Licenses, if necessary, to preserve such
licenses in full force and effect without material adverse change.

        (vi)  Maintain insurance on the Station Assets.

        (vii) To the extent Seller may do so without penalty, terminate, or send
notice of termination of, such of the Assumed Contracts as Buyer may request.

        (viii)Use its best efforts to complete all of the Stations' Barter
Obligations prior to the Closing.

        (ix)  Exercise all renewal options on the transmitter site leases for
which notice of renewal would be required to be given prior to the Closing.

        (x)  Intentionally Deleted.

        (xi)  Repair, at its expense, all items of Personal Property included in
the Station Assets to the extent Buyer's inspection of same reveals items which,
in the reasonable opinion of Buyer, require such repair.

        (b)  Negative Covenants. Between the date of this Agreement and the
Closing Date, except as expressly permitted by this Agreement or with the prior
written consent of Buyer, which consent shall not be unreasonably withheld,
Seller shall not:

        (i)    Terminate, modify or amend any Assumed Contract except as
contemplated in Section 6.1(a)(vii).

        (ii)  Create any Lien on any of the Station Assets.

        (iii)  Sell, assign, lease or otherwise transfer or dispose of any of
the material Station Assets now owned or hereafter acquired, except for assets
consumed or disposed of in the ordinary course of business.

        6.2  Access. Between the date hereof and the Closing Date, Seller will
afford Buyer reasonable access to the Stations and the Station Assets. Buyer, at
its sole expense, shall be entitled to make such engineering and other
inspections of the Station Assets as Buyer may desire, so long as such
inspection would not unreasonably interfere with the operation of the Stations.

        6.3  No Inconsistent Action. Between the date of this Agreement and the
Closing, each party shall use its reasonable efforts to cause the fulfillment at
the earliest practicable date of all of the conditions to the obligations of the
other party to consummate the sale and purchase and shall take no actions which
are inconsistent with its obligations under this Agreement or that would
materially hinder or delay the consummation of the transactions contemplated by
this Agreement. In particular, neither party shall take any action that would
jeopardize the Station Licenses, result in its disqualification to hold the FCC
Licenses or in any way delay grant of the FCC Application or consummation of the
transactions contemplated by this Agreement, and Buyer shall take no action
which would impair its financial or other qualifications to consummate this
transaction in accordance with its terms. Should either party become aware of
any such fact or circumstance, such party shall promptly inform the other.

        6.4  Confidentiality.

        (a)  Buyer and Seller shall each keep confidential all information
obtained by it with respect to the other in connection with this Agreement,
except where such information is known through other lawful sources or where its
disclosure is required in accordance with applicable law. If the transactions
contemplated hereby are not consummated for any reason, Buyer and Seller shall

--------------------------------------------------------------------------------

return to the other, without retaining a copy thereof in any medium whatsoever,
any schedules, documents or other written information, including all financial
information, obtained from the other in connection with this Agreement and the
transactions contemplated hereby. Except as is required for the consummation of
the transaction contemplated by this Agreement, during the period from the date
hereof through the Closing Date, both Buyer and Seller shall also keep
confidential the fact that the parties have entered into this Agreement and all
other matters relating to this transaction.

        (b)  Except as required by the FCC in connection with the filing of the
FCC Application, without the prior consent of both Buyer and Seller, there shall
be no public announcement relating to this Agreement.

        6.5  Further Assurances. Seller and Buyer shall cooperate and take such
actions, and execute such other documents, at the Closing or subsequently, as
may be reasonably requested by the other in order to carry out the provisions
and purposes of this Agreement, including, for example, promptly advising each
other of all communications relevant to the transactions contemplated by this
Agreement received from the FCC after the date of this Agreement and furnishing
each other with copies of all such written communications and summaries of all
such oral communications.

        6.6  Intentionally Deleted.

        6.7  Employees; ERISA.

        (a)  Employment. The Buyer may, but is not obligated to, offer
employment to any or all of the employees of the Stations in positions and on
terms substantially similar to their present employment. To the extent the Buyer
employs any employees of the Stations and terminates such employees after the
Closing, the Buyer (except as set forth in the last sentence of this paragraph)
shall be responsible for any severance pay owed to such employee of the Stations
that the Buyer terminates within one year after the Closing Date. To the extent
the employees are not offered employment with Buyer and are terminated by
Seller, the Seller shall pay to any such employee severance in accordance with
the policy of the Stations. Further, to the extent that Buyer employs the
general manager of the Station, R. Bruce Pollock ("the GM"), and assumes his
employment contract, and within one year from the Closing Date, the GM's
employment is terminated in such a manner as to require a one-year severance
payment as provided for in the GM employment contract, Seller agrees to
reimburse Buyer for such amount.

        (b)  Employee Benefits Generally. The Buyer shall provide all employees
of the Stations that become employees of the Buyer ("Covered Employees")
employee benefits that are maintained by the Buyer generally for its employees
(the "HBC Plans") in accordance with their terms. To the extent permitted by the
terms of the HBC Plans, the Buyer will (i) waive all deductibles, waiting
periods and limitations with respect to pre-existing conditions and other
conditions applicable to employees of Seller under the HBC Plans, and (ii) grant
full past service credit (including credit for eligibility, benefit accrual and
for vesting) to the Covered Employees for service with Seller or its
subsidiaries or affiliates under any and all of the HBC Plans. Neither this
Agreement nor the consummation of the transactions contemplated by this
Agreement will entitle any employee, including but not limited to, Covered
Employees, to any other severance benefits nor will it accelerate compensation
due any such Covered Employee as of the Closing Date. Subject to the foregoing,
the Buyer shall have the right in the good faith exercise of operations and
managerial discretion to make changes or cause changes to be made after the
Closing Date in compensation, benefits and other terms of employment and to
terminate any such employee.

        (c)  Transition Services. Buyer may identify one or more employees of
the Stations that Buyer does not intend to hire on a permanent basis and become
Covered Employees but as to whom Buyer would desire to receive assistance, for a
period not to exceed 60 days after Closing, in connection with the transition of
the operations of the Stations to Buyer. As to these employees, Seller will use
reasonable efforts to continue the employment of such persons for such
transition period after the Closing; provided, however, that Buyer shall
reimburse Seller for its incremental

--------------------------------------------------------------------------------




out-of-pocket costs associated with the continued employment of such persons
during said transition period.

        6.8  Cooperation Relative to Accounts Receivable. Following the Closing
Date, the Buyer shall (i) assist the Seller, as reasonably requested in the
collection of the Accounts Receivable for a period of 120 days (it being
understood that Buyer is not required to expend any of its own funds in
connection therewith), (ii) endorse and deliver to the Seller, on or before the
15th, 30th, 45th, 60th, 75th, 90th, and 120th days following the Closing Date
(each, a "Turnover Date") and thereafter, any checks or other instruments
received by the Buyer in respect of the Seller's Accounts Receivables. In
addition, the Buyer hereby agrees and acknowledges (a) that the Accounts
Receivable are solely the property of the Seller, (b) that all payments received
by the Buyer or Buyer's lender on account of the Accounts Receivable shall be
held in trust for the benefit of the Seller, (c) that payments received from
customers of the Buyer that owe payments to the Buyer in respect of the
operations of the Stations and also owe payments to the Seller shall be applied
first and to the full extent to Seller's Accounts Receivable (unless otherwise
specified by the payor), and (d) that all such payments shall be delivered to
the Seller together with any necessary endorsements thereon, on each Turn Over
Date and thereafter. To the extent that Seller has not received payment on any
Accounts Receivable as of the 120th day following the Closing Date, the Buyer
shall have no further obligation or right to collect the Accounts Receivable,
unless otherwise agreed upon by the Seller and the Buyer and the Buyer shall
promptly return any and all documentation related to the Accounts Receivable to
the Seller. Notwithstanding the foregoing, Buyer shall have no obligation to
contact account debtors or undertake other collection efforts in respect of the
Seller's Accounts Receivables except as specifically provided in this paragraph.

        6.9  ADA Compliance. On or before the Closing, Seller shall, at Seller's
sole cost and expense, bring that certain two-story office building located at
8009 Marble Avenue NE, Albuquerque, New Mexico (as more specifically set forth
on Schedule 1.2(h), the "Studios") into compliance with all federal, state and
local laws (including the Americans with Disabilities Act ("ADA")), which shall
include, but not be limited to, installing an ADA compliant access lift (which
does not have to be an elevator), and remedy all such other non-compliant issues
(whether or not ADA compliance issues), reasonable wear and tear excepted, that
are identified on any pre-closing inspection performed at the direction of
Buyer, and reasonably agreed to by the parties.

        6.10 Barter. Seller shall ensure that at the Closing Date, any and all
barter obligations existing under any Assumed Contracts will not in the
aggregate exceed $25,000.

        6.11 Dish. On or before the Closing, Seller shall relocate that certain
dish that is located on or near the Studios and encroaches on the neighboring
property so that it does not encroach on the neighboring property. Prior to
relocating that certain dish, Seller shall obtain Buyer's written consent to
such relocation.

        6.12 Billboard. Seller shall proceed to close the contract being
negotiated with Clear Channel Outdoor for that certain billboard designated as
Location #30512; provided, however, that Seller shall keep Buyer apprised of
negotiation progress and give Buyer the right to comment on such contract prior
to its closing.

        6.13 AM Stations. Prior to the expiration of 60 days following the
Closing, Seller shall move all of its operations that pertain to the Excluded
Assets out of the Studios. Prior to the expiration of such 60-day period Buyer
shall allow such operations to remain in the Studios.

        6.14 Arbitron Agreement. During the term of that certain Station License
Agreement to Receive and Use Arbitron Radio Listening Estimates, Seller shall
reimburse Buyer for 2/7 of all costs incurred by Buyer associated with and
relating to performance under such contract. Seller's obligations under this
Section 6.14 shall survive closing.

--------------------------------------------------------------------------------



ARTICLE 7
CONDITIONS PRECEDENT


        7.1  To Buyer's Obligations. The obligations of Buyer hereunder are, at
its option, subject to satisfaction or waiver by Buyer (except for prior FCC
consent), at or prior to the Closing Date, of each of the following conditions:

        (a)  Representations, Warranties and Covenants.

        (i)    All representations and warranties made by Seller in this
Agreement shall be true and correct in all material respects (except as
otherwise expressly permitted by this Agreement) on and as of the Closing Date
as if made on and as of that date.

        (ii)  All of the terms, covenants and conditions to be complied with and
performed by Seller under this Agreement on or prior to Closing Date shall have
been complied with or performed by Seller in all material respects.

        (b)  FCC Consent. The FCC Consent shall have been obtained, without the
imposition of any condition materially adverse to Buyer except those that are
customary in the assignment of FM licenses. LS shall have complied with any
conditions imposed on it by the FCC Consent, and (solely in the event that a
petition to deny was filed in connection with the FCC Consent) the FCC Consent
shall have become a Final Order (unless Buyer elects to waive the Final Order).

        (c)  No Injunction. No order of any court or administrative agency shall
be in effect which restrains or prohibits the transactions contemplated by this
Agreement in accordance with its terms.

        (d)  Governmental Authorizations. LS shall be the holder of all FCC
Licenses, and there shall not have been any modification of any Station License
relating to the Stations that could have an adverse effect on the Stations or
the conduct of the business and operations of the Stations. No proceeding (other
than proceedings affecting the broadcasting industry generally) shall be pending
which presents a substantial probability of revocation, failure to renew,
suspension or materially adverse modification of any FCC License.

        (e)  Consents. Seller shall have obtained all necessary approvals and
consents to the assignment to Buyer of each Assumed Contract without any adverse
change in the terms or conditions of such contracts.

        (f)    Deliveries. Seller shall have made or stand willing to make all
deliveries required under Section 8.1.

        (g)  Title Insurance. A title insurance company reasonably acceptable to
Buyer shall be prepared to issue an owner's title insurance policy in a standard
ALTA form insuring Buyer's fee simple title to the Owned Real Property, free and
clear of all Liens, subject only to the delivery of the documents, materials and
funds described in Section 8.1, the recordation of the grant deed referred to
Section 8.1 and payment of the applicable title insurance premiums.

        7.2  To Seller's Obligations. The obligations of Seller hereunder are,
at its option, subject to satisfaction or waiver by Seller (except for prior FCC
Consent), at or prior to the Closing Date, of each of the following conditions:

        (a)  Representations, Warranties and Covenants.

        (i)    All representations and warranties made by Buyer in this
Agreement shall be true and correct in all material respects (except as
otherwise expressly permitted by this Agreement) on and as of the Closing Date
as if made on and as of that date.

        (ii)  All of the terms, covenants and conditions to be complied with or
performed by Buyer under this Agreement on or prior to the Closing Date shall
have been complied with or performed by Buyer in all material respects.

--------------------------------------------------------------------------------




        (b)  FCC Consent. The FCC Consent shall have been obtained, without the
imposition of any condition materially adverse to Seller except those that are
customary in the assignment of FM licenses. Buyer shall have complied with any
conditions imposed on it by the FCC Consent, and (solely in the event that a
petition to deny was filed in connection with the FCC Consent) the FCC Consent
shall have become a Final Order (unless Seller elects to waive the Final Order).

        (c)  No Injunction. No order of any court or administrative agency shall
be in effect which restrains or prohibits the transactions contemplated by this
Agreement in accordance with its terms.

        (d)  Deliveries. Buyer shall have made or stand willing to make all the
deliveries required under Section 8.2 and shall have paid or stand willing to
pay the Purchase Price as provided in Section 2.3.

        (e)  Consent. All necessary approvals and consents to the assignment to
Buyer of each Assumed Contract shall have been obtained.


ARTICLE 8
DOCUMENTS TO BE DELIVERED AT THE CLOSING


        8.1  Documents to be Delivered by Seller. At the Closing, Seller shall
deliver to Buyer the following:

        (a)  Copies of resolutions of the managers of SNM and LS authorizing the
execution, delivery and performance of this Agreement by SNM and LS,
respectively, and the consummation of the transactions contemplated hereby,
certified by a duly authorized officer or manager of SNM and of LS, as being
true, correct and complete as of the Closing Date;

        (b)  A certificate, dated as of the Closing Date, executed by an officer
or manager of SNM and of LS, certifying that the closing conditions specified in
Section 7.1(a) have been satisfied;

        (c)  Duly executed instruments of conveyance and transfer, in form and
substance reasonably satisfactory to Buyer, effecting the sale, transfer,
assignment and conveyance of the Station Assets to Buyer free and clear of all
Liens, including, but not limited to, the following:

        (i)    an assignment of the FCC Licenses;

        (ii)  bills of sale for all Personal Property;

        (iii)  a grant deed for any Owned Real Property; and

        (iv)  an assignment of Seller's rights under the Assumed Contracts;

        (d)  A copy of any instrument evidencing receipt of any of the required
consents described in Section 7.1(e);

        (e)  Such other documents, information, certificates and materials as
may be required by this Agreement.

        8.2  Documents to be Delivered by Buyer. At the Closing, Buyer shall
deliver to Seller the following:

        (a)  Copies of resolutions of the board of directors of Buyer
authorizing the execution, delivery and performance of this Agreement by Buyer
and the consummation of the transactions contemplated hereby;

        (b)  A certificate, dated as of the Closing Date, executed on behalf of
Buyer by a duly authorized representative of Buyer, certifying that the closing
conditions specified in Section 7.2(a) have been satisfied;

        (c)  The Purchase Price in immediately available wire transferred
federal funds as provided in Section 2.3; and

        (d)  Such other documents, information, certificates and materials as
may be required by this Agreement.

--------------------------------------------------------------------------------





ARTICLE 9
INDEMNIFICATION, SURVIVAL


        9.1  Seller's Indemnities. From and after the Closing, Seller shall
indemnify, defend, and hold harmless Buyer and its affiliates and their
respective members, managers, partners, directors, officers, employees, and
representatives, and the successors and assigns of any of them, and any person
claiming by or through any of them, from and against, and reimburse them for,
all claims, damages, liabilities, losses, costs and expenses, including, without
limitation, interest, penalties, court costs and reasonable attorneys' fees and
expenses, resulting from:

        (a)  The ownership or operation of the Station Assets prior to the
Closing, including without limitation any liabilities arising under the Station
Licenses or the Assumed Contracts which relate to events occurring prior to the
Closing;

        (b)  Any liabilities of Seller not assumed by Buyer under this
Agreement, including without limitation any liabilities arising at any time
under any contract or agreement not included in the Assumed Contracts;

        (c)  Any untrue representation, breach of warranty or nonfulfillment of
any covenant by Seller contained in this Agreement or in any certificate,
document or instrument delivered by Seller to Buyer under this Agreement;

        (d)  Any failure of Seller to comply with any "bulk sales" laws
applicable to the transactions contemplated hereby; or

        (e)  Any actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing or incurred in investigating or attempting to
avoid the same or to oppose the imposition thereof, or in enforcing this
indemnity.

        9.2  Buyer's Indemnities. From and after the Closing, Buyer shall
indemnify, defend and hold harmless Seller and its affiliates and their
respective members, managers, partners, directors, officers, employees, and
representatives, and the successors and assigns of any of them, and any person
claiming by or through any of them, from and against, and reimburse them for,
all claims, damages, liabilities, losses, costs and expenses, including, without
limitation, interest, penalties, court costs and reasonable attorneys' fees and
expenses, resulting from:

        (a)  any untrue representation, breach of warranty or nonfulfillment of
any covenant by Buyer contained in this Agreement or in any certificate,
document or instrument delivered by Buyer to Seller under this Agreement;

        (b)  the ownership or operation of the Station Assets from and after the
Closing;

        (c)  any actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing or incurred in investigating or attempting to
avoid the same or to oppose the imposition thereof, or in enforcing this
indemnity; or

        (d)  any liability or obligations assumed by Buyer under this Agreement
or arising from the conduct of Buyer after the Closing Date.

        9.3  Procedure for Indemnification. The procedure for indemnification
shall be as follows:

        (a)  The party seeking indemnification under this Article 9 (the
"Claimant") shall give notice to the party from whom indemnification is sought
(the "Indemnitor") of any claim, reasonably specifying (i) the factual basis for
the claim; and (ii) the amount of the claim if then known. If the claim relates
to an action, suit or proceeding filed by a third party against Claimant, notice
shall be given by Claimant within fifteen (15) days after written notice of the
action, suit or proceeding was given to Claimant. In all other circumstances,
notice shall be given by Claimant within thirty (30) days after Claimant becomes
aware of the facts giving rise to the claim. Notwithstanding the

--------------------------------------------------------------------------------

foregoing, Claimant's failure to give Indemnitor timely notice shall not
preclude Claimant from seeking indemnification from Indemnitor if Claimant's
failure has not materially prejudiced Indemnitor's ability to defend the claim
or litigation.

        (b)  The Claimant shall make available to Indemnitor and/or its
authorized representatives the information relied upon by the Claimant to
substantiate the claim for indemnity.

        (c)  With respect to any claim by a third party as to which the Claimant
is entitled to indemnification hereunder, the Indemnitor shall defend against
the claim with counsel reasonably acceptable to Claimant, and the Claimant shall
cooperate fully with the Indemnitor, subject to reimbursement for reasonable
expenses incurred by the Claimant as the result of a request by the Indemnitor.
The Claimant shall have the right to participate in the defense of the claim at
its own expense. If the Indemnitor does not assume control of the defense of any
third party claim, Claimant may, but shall have no obligation to, defend or
settle such claim or litigation in such a manner as it deems appropriate, and in
such event Indemnitor shall be bound by the results obtained by the Claimant
with respect to the claim (by default or otherwise) and shall promptly reimburse
Claimant for the amount of all expenses (including the amount of any judgment
rendered), legal or otherwise, incurred in connection with such claim or
litigation. The Indemnitor shall be subrogated to all rights of the Claimant
against any third party with respect to any claim for which indemnity was paid.

        9.4  Limitations. Neither party shall be required to indemnify the other
party under this Article 9 unless (i) written notice of a claim under this
Article 9 was received by the party within the pertinent survival period
specified in Section 9.5; and (ii) the aggregate amount of claims against the
party to which the other party (as a Claimant) is entitled to be indemnified
under this Agreement exceeds $25,000, after which the Claimant shall be entitled
to recover, and the Indemnitor shall be obligated for, all additional losses,
costs, liabilities, damages and expenses for Claimant. In calculating the amount
of losses to the Buyer or the Seller under Section 9.1 and Section 9.2, (a) such
losses shall be reduced by any recovery received from any third party (including
insurance proceeds) as a result of the facts or circumstances giving rise to the
losses, and (b) no amount shall be included in such losses except for the
party's actual out-of-pocket costs and expenses.

        9.5  Survival of Representations, Warranties and Covenants. The
representations, warranties, covenants, indemnities and other agreements
contained in this Agreement or in any certificate, document or instrument
delivered pursuant to this Agreement are and will be deemed and construed to be
continuing representations, warranties, covenants, indemnities and agreements
and shall survive the Closing for a period of 18 months (the "Survival Period").
No claim may be brought under this Agreement unless written notice describing in
reasonable detail the nature and basis of such claim is given on or prior to the
last day of the Survival Period. In the event such notice is given, the right to
indemnification with respect thereto shall survive the Survival Period until
such claim is finally resolved and any obligations thereto are fully satisfied.
Any investigation by or on behalf of any party hereto shall not constitute a
waiver as to enforcement of any representation, warranty, covenant or agreement
contained herein.

--------------------------------------------------------------------------------



ARTICLE 10
TERMINATION RIGHTS


        10.1 Termination.

        (a)  In addition to other available remedies, this Agreement may be
terminated by either Buyer or Seller, if the party seeking to terminate is not
in material default or breach of this Agreement, upon written notice to the
other if:

        (i)    the other party is in material breach of this Agreement and such
breach has been neither cured within thirty (30) days after written notice of
such breach nor waived by the party giving such termination notice;

        (ii)  a court of competent jurisdiction or governmental, regulatory or
administrative agency or commission shall have issued an order, decree or ruling
or taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such order,
decree, ruling or other action shall have become final and nonappealable; or

        (iii)  the Closing has not occurred by a date that is one (1) year from
the date the FCC Application is accepted by the FCC for filing (the "Upset
Date");

        (b)  This Agreement may be terminated by mutual written consent of Buyer
and Seller.

        (c)  If either party believes the other to be in breach or default of
this Agreement, the non-defaulting party shall, prior to exercising its right to
terminate under Section 10.1(a)(i), provide the defaulting party with notice
specifying in reasonable detail the nature of such breach or default. Except for
a failure to pay the Purchase Price, the defaulting party shall have thirty
(30) days from receipt of such notice to cure such default; provided that, if
the breach or default is due to no fault of the defaulting party and is not
capable of cure within such thirty (30) day period, the cure period shall be
extended as long as the defaulting party is diligently and in good faith
attempting to effect a cure. Nothing in this Section 10.1(c) shall be
interpreted to extend the Upset Date.

        10.2 Effect of Termination. The following sections shall survive the
termination of this Agreement pursuant to Section 10.1(a): 6.4
(Confidentiality), 11.1 (Default), 11.3 (Limitations on Damages), 12.3 (Entire
Agreement; Schedules; Amendment; Waiver), 12.4 (Headings), 12.5 (Computation of
Time), 12.6 (Governing Law; Waiver of Jury Trial), 12.7 (Attorneys' Fees), 12.9
(Notices), 12.10 (Counterparts) and 13.1 (Definitions).


ARTICLE 11
REMEDIES UPON DEFAULT


        11.1 Remedies Generally. The parties acknowledge that the Station Assets
and the transactions contemplated hereby are unique, that a failure by Seller or
Buyer to complete such transactions will cause irreparable injury to the other,
and that actual damages for any such failure may be difficult to ascertain and
may be inadequate. Consequently, Seller and Buyer agree that each shall be
entitled, in the event of a default by the other, to specific performance of any
of the provisions of this Agreement in addition to any other legal or equitable
remedies to which the non-defaulting party may otherwise be entitled.

        11.2 Limitations on Damages. Notwithstanding the foregoing, neither
party shall be liable to the other for special, consequential, punitive or
exemplary damages, and in no event shall Seller's total liability to Buyer under
this Agreement (including, for example, Seller's liability to Buyer pursuant to
Section 9.1 (Seller's Indemnities) and Buyer's liability to Seller pursuant to
Section 9.2 (Buyer's Indemnifies)) exceed the amount of the Purchase Price if
after Closing, or the Deposit Amount, if before Closing.

--------------------------------------------------------------------------------



ARTICLE 12
OTHER PROVISIONS


        12.1 Transfer Taxes and Expenses. All recordation, transfer, and
documentary fees (but not including FCC fees or sales taxes, if any) imposed on
this transaction shall be paid one-half by Buyer and one-half by Seller. Sales
taxes, if any, imposed in connection with the transactions contemplated by this
Agreement shall be paid one-half by Buyer and one-half by Seller. Seller shall
pay the premium for the title insurance referred to in Section 7.1(g). Except as
otherwise provided in this Agreement, each party shall be solely responsible for
and shall pay all other costs and expenses (including attorney and accounting
fees) incurred by it in connection with the negotiation, preparation and
performance of and compliance with the terms of this Agreement.

        12.2 Benefit and Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. Neither Buyer nor Seller may assign its rights under this Agreement
without the prior written consent of the other; provided, however, that Buyer
may assign this Agreement to one or more of its wholly-owned subsidiaries so
long as (i) such assignment does not result in any delay of the Closing and
(ii) Hispanic Broadcasting Corporation continues to remain liable hereunder for
the obligations of the assignee(s).

        12.3 Entire Agreement; Schedules; Amendment; Waiver. This Agreement and
the exhibits and schedules hereto and thereto, embody the entire agreement and
understanding of the parties hereto and supersede any and all prior agreements,
arrangements and understandings relating to the matters provided for herein. Any
matter that is disclosed in a schedule hereto shall be deemed to have been
included in other pertinent schedules, notwithstanding the omission of an
appropriate cross-reference. No amendment, waiver of compliance with any
provision or condition hereof or consent pursuant to this Agreement shall be
effective unless evidenced by an instrument in writing signed by the party
against whom enforcement of any waiver, amendment or consent is sought. No
failure or delay on the part of Buyer or Seller in exercising any right or power
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

        12.4 Headings. The headings set forth in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
the provisions of this Agreement.

        12.5 Computation of Time. If after making computations of time provided
for in this Agreement, a time for action or notice falls on Saturday, Sunday or
a federal holiday, then such time shall be extended to the next business day.

        12.6 Governing Law;. The construction and performance of this Agreement
shall be governed by the law of the State of New Mexico without regard to its
principles of conflicts of law.

        12.7 Attorneys' Fees. In the event of any dispute between the parties to
this Agreement, Seller or Buyer, as the case may be, shall reimburse the
prevailing party for its reasonable attorneys' fees and other costs incurred in
enforcing its rights or exercising its remedies under this Agreement. Such right
of reimbursement shall be in addition to any other right or remedy that the
prevailing party may have under this Agreement.

        12.8 Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

        12.9 Arbitration.

        (a)  Arbitration Disclosures.

        (i)    ARBITRATION IS FINAL AND BINDING ON THE PARTIES AND SUBJECT TO
ONLY VERY LIMITED REVIEW BY A COURT.

--------------------------------------------------------------------------------

        (ii)  IN ARBITRATION THE PARTIES ARE WAIVING THEIR RIGHT TO LITIGATE IN
COURT, INCLUDING THEIR RIGHT TO A JURY TRIAL.

        (iii)  DISCOVERY IN ARIBITRATION IS MORE LIMITED THAN DISCOVERY IN
COURT.

        (iv)  ARBITRATORS ARE NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING IN THEIR AWARDS. THE RIGHT TO APPEAL OR TO SEEK MODIFICATION OF
ARBITRATORS' RULINGS IS VERY LIMITED.

        (v)  IF YOU HAVE QUESTIONS ABOUT ARBITRATION, CONSULT YOUR ATTORNEY OR
THE AMERICAN ARBITRATION ASSOCIATION.

        (b)  Arbitration Provisions. Any dispute or controversy between the
parties arising under or in connection with this Agreement and by execution and
delivery of this Agreement shall be resolved under the Commercial Arbitration
Rules of the American Arbitration Association (the "Administrator"). In this
regard:

        (i)    Any claim or controversy ("Dispute") between the parties and
their assigns, including, but not limited to, Disputes arising out of or
relating to this Agreement, this Section 12.9 ("arbitration clause"), or any
related agreements or instruments relating hereto or delivered in connection
herewith ("Related Documents"), shall, at the request of either party, be
resolved by binding arbitration in accordance with the applicable arbitration
rules of the Administrator. The provisions of this arbitration clause shall
survive any termination, amendment or expiration of this Agreement or the
Related Documents. If any provision of this arbitration clause should be
determined to be unenforceable, all other provisions of this arbitration clause
shall remain in full force and effect.

        (ii)  The arbitration proceedings shall be conducted in Albuquerque, New
Mexico at a place to be determined by the Administrator. The Administrator and
the arbitrator(s) shall have the authority to the extent practicable to take any
action to require the arbitration proceeding to be completed and the
arbitrator(s)' award issued within one hundred twenty (120) days of the filing
of the Dispute with the Administrator.

        (iii)  The arbitrator(s) shall be selected in accordance with the rules
of the Administrator from panels maintained by the Administrator. A single
arbitrator shall have expertise in the subject matter of the Dispute. Where
three arbitrators conduct an arbitration proceeding, the Dispute shall be
decided by a majority vote of the three arbitrators, at least one of whom must
have expertise in the subject matter of the Dispute and at least one of whom
must be a practicing attorney. The arbitrator(s) shall award to the prevailing
party recovery of all costs and fees (including attorneys' fees and costs,
arbitration administration fees and costs, and arbitrator(s)' fees). The
arbitrator(s), either during the pendency of the arbitration proceeding or as
part of the arbitration award, also may grant provisional or ancillary remedies,
including but not limited to an award of injunctive relief, foreclosure,
sequestration, attachment, replevin, garnishment, or the appointment of a
receiver.

        (iv)  Judgment upon an arbitration award may be entered in any court
having jurisdiction, and the amount of the arbitration award shall be binding.
The computation of the total amount of an arbitration award shall include
amounts awarded for attorneys' fees and costs, arbitration administration fees
and costs, and arbitrator(s)' fees.

        (v)  Either party may initiate arbitration with the Administrator;
however, if either party initiates litigation and another party disputes any
allegation in that litigation, the disputing party, upon the request of the
initiating party, must file a demand for arbitration with the Administrator and
pay the Administrator's filing fee. The parties may serve by mail a notice of an
initial motion for an order of arbitration.

Notwithstanding the applicability of any other law to this Agreement, the
arbitration clause or Related Documents between the parties, the Federal
Arbitration Act, 9 U.S.C. Section 1, et seq., shall apply to the construction
and interpretation of this arbitration clause.

--------------------------------------------------------------------------------

        12.10  Notices. Any notice, demand or request required or permitted to
be given under this Agreement shall be in writing and shall be addressed to the
following addresses or to such other address as any part may request:


If to Seller:
 
Simmons-New Mexico, LLC
515 South 700 East, #1C
Salt Lake City, Utah 84102
Attention: David E. Simmons
Telephone: 801-323-9315
Telecopier 801-323-9316
E-mail: dsimmons@simmonsmedia.com
With a copy to:
 
Dorothy C. Pleshe
Callister Nebeker & McCullough
Gateway Tower East #900
East South Temple Street
Salt Lake City, UT 84133
Telephone: 801-530-7367
Telecopier: 801-364-9127
E-ail: dcpleshe@cnmlaw.com
If to Buyer:
 
Hispanic Broadcasting Corporation
3102 Oak Lawn Avenue, Suite 215
Dallas, Texas 75219
Attn: Jeffrey T. Hinson, Senior Vice President
Fax: 214-525-7750
E-mail: jhinson@hispanicbroadcasting.com
With a copy to:
 
Hallett & Perrin
2001 Bryan St., Suite 3900
Dallas, Texas 75201
Attn: Bruce H. Hallett
Fax: 214-922-4170
E-mail: bhallett@hallettperrin.com

Any such notice, demand or request shall be deemed to have been duly delivered
and received (a) on the date of personal delivery, (b) on the date of
transmission if sent by facsimile, (c) on the date of receipt if mailed by
registered or certified mail, postage prepaid and return receipt requested, or
(d) on the date of a signed receipt if sent by an overnight delivery service.

        12.11  Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.


ARTICLE 13
DEFINITIONS


        13.1 Defined Terms. Unless otherwise stated in this Agreement, the
following terms when used herein shall have the meanings assigned to them below
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined).

        "Agreement" shall mean this Asset Purchase Agreement.

        "Assumed Contracts" shall have the meaning set forth in Section 1.2(c).

        "Buyer" shall have the meaning set forth in the preamble to this
Agreement.

        "Claimant" shall have the meaning set forth in Section 9.3.

        "Closing" shall have the meaning set forth in Section 1.1.

--------------------------------------------------------------------------------


        "Closing Date" shall mean the date on which the Closing is completed.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder, or any subsequent legislative enactment thereof, as in
effect from time to time.

        "FCC" shall have the meaning set forth in the preamble to this
Agreement.

        "FCC Application" shall mean the application or applications that Seller
and Buyer must file with the FCC requesting its consent to the assignment of the
FCC Licenses from Seller to Buyer.

        "FCC Consent" shall mean the action by the FCC granting the FCC
Application.

        "FCC Licenses" shall have the meaning set forth in Section 1.2(a).

        "Final Order" shall mean action by the FCC with respect to the FCC
Application (i) which has not been vacated, reversed, stayed, set aside,
annulled or suspended, (ii) with respect to which no timely appeal, request for
stay or petition for rehearing, reconsideration or review by any party or by the
FCC on its own motion is pending, and (iii) as to which the time for filing any
such appeal, request, petition or similar document or for the reconsideration or
review by the FCC on its own motion under the Communications Act of 1934, as
amended, has expired.

        "Indemnitor" shall have the meaning set forth in Section 9.3.

        "Liens" shall mean mortgages, deeds of trust, liens, security interests,
pledges, collateral assignments, condition sales agreements, leases,
encumbrances, claims or other defects of title, but shall not include (i) liens
for current taxes not yet due and payable, (ii) other liens imposed by law (such
as materialman's mechanic's, carrier's, worker's and repairman's liens) arising
in the ordinary course of business (provided that such liens do not interfere in
any material respect with the use of the Station Assets as currently used and
that Seller remains liable for paying such liens), (iii) valid leases or
subleases to third parties with respect to property not used in the operation of
the Stations, and which are listed on Schedule 1.2(h); and (iv) in respect of
the Real Property, defects in title or other matters that do not materially
adversely affect the continued use of the Real Property as currently used by
Seller.

        "Material Contracts" shall have the meaning set forth in Section 1.2(c).

        "Other Contracts" shall have the meaning set forth in Section 1.2(c).

        "Personal Property" shall have the meaning set forth in Section 1.2(b).

        "Purchase Price" shall have the meaning set forth in Section 2.1.

        "Real Property" shall have the meaning set forth in Section 1.2(i).

        "Seller" shall have the meaning set forth in the preamble to this
Agreement.

        "Station" shall have the meaning set forth in the preamble to this
Agreement.

        "Station Assets" shall mean the assets to be transferred to Buyer
hereunder, as more fully specified in Section 1.2.

        "Station Licenses" shall have the meaning set forth in Section 1.2(a).

        "Survival Period" shall have the meaning set forth in Section 9.5.

        "Upset Date" shall have the meaning set forth in Section 10.1(a)(iii).

        13.2 Miscellaneous Terms. The term "or" is disjunctive; the term "and"
is conjunctive. The term "shall" is mandatory; the term "may" is permissive.
Masculine terms apply to females as well as males; feminine terms apply to males
as well as females. The term "includes" or "including" is by way of example and
not limitation.

        [Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

[signature page of Simmons New Mexico/Hispanic Broadcasting Asset Purchase
Agreement]

        IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase
Agreement to be duly executed as of the date first written above.


        SELLER
 
Simmons-New Mexico, LLC
 
 
By:
 
/s/  D. Simmons      

--------------------------------------------------------------------------------

David E. Simmons, Chairman and Manager
 
 
Simmons-New Mexico, LS, LLC
 
 
By:
 
/s/  D. Simmons      

--------------------------------------------------------------------------------

David E. Simmons, Manager
        BUYER
 
Hispanic Broadcasting Corporation
 
 
By:
 
/s/  Jeffrey T. Hinson      

--------------------------------------------------------------------------------

Jeffrey T. Hinson, Senior Vice President

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



ASSET PURCHASE AGREEMENT
ARTICLE 1 ASSETS TO BE CONVEYED
ARTICLE 2 PURCHASE PRICE
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER
ARTICLE 5 GOVERNMENTAL CONSENTS
ARTICLE 6 COVENANTS
ARTICLE 7 CONDITIONS PRECEDENT
ARTICLE 8 DOCUMENTS TO BE DELIVERED AT THE CLOSING
ARTICLE 9 INDEMNIFICATION, SURVIVAL
ARTICLE 10 TERMINATION RIGHTS
ARTICLE 11 REMEDIES UPON DEFAULT
ARTICLE 12 OTHER PROVISIONS
ARTICLE 13 DEFINITIONS
